IMPORTANT NOTICE·
         . NOT TO 8,E PUBLISHED OPINION

· THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
  PURSUANT TO THE RULES OF CIVIL PROCEDURE
  PRO.MULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
  THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
  CITED OR,USED AS BINDING PRECEDENT IN ANY OTHER
  CASE IN ANY.COURT OF THIS STATE; HOWEVER,
  UNPUBLISHED KENTUCKY APPELLATE DECISIONS, ·.
  RENDERED AFTER JANUARY 1, 2003, MAY BE CITED ~OR
  CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
  OPINION THAT WOULD ADEQUATELY·ADDRESS THE ISSUE
  BEFORE THE COURT. OPINIONS CITED FOR CONS.IDERATION
  BY THE COURT .SHALL BE SET OUT AS AN UNPUBLISHED
  DECISION IN THE FILED DOCUMENT AND A COPY OF THE
  ENTIRE DECISION SHALL·BE TENDERED ALO.NG WITH THE
  DOCUMENT TO THE COURT AND ALL PARTIES TO THE .
  ACTION.
                                               RENDERED: SEPTEMBER,28, 2017
                                                       NOT·TO BE PUBLISHED

                jsuprtmt ~nutf nf ~enfurku
                                2011 .:.sc-oooos6~wc


ERIC TURNER                                                         APPELLANT·


                      ON APPEAL FROM COURT OF APPEALS
v.                     · ·CASE NO. 2016-CA-001008-WC
                       WORKERS' COMPENSATION BOARD
                              · Nb. 13-WC-01225


FORD MOTOR COMPANY;                                                 APPELLEES
HON .. THOMAS POLITES,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS' COMPENSATION BOARD
                                                  \,

                   MEMORAIVDUM ()PINION OF THE COURT

                                   . AFFIRMING.


      In 2012, Eric L. Turner (fyrner), was working for Appellee, Ford Motor
                                                                     "
Company (Ford), irt Louisville,
                             .
                                Kentucky. Turner was tasked with
                                                             .
                                                                 running

wires through various parts of Ford vehicles which required the use of his ·

hands and upper body. On September 27, 2012, he suffered .upper extremity

injuries as a result of his repetitive work activities.

      He filed. his Form 101 Injury Claim Application on August 9, 2013. The

'Administrative Law Judge (AW) considered Turner's deposition and medical

reports submitted by multiple physicians who treated Turner after his injury.

The parties stipulated that Turner's average weekly wage was $1,377.20.
 Based on this evidence; the A_W awarded Turner temporary total-disability

 (TID) benefits from March 8, 2013 to July 15, 2013. The AW.also awarded.

Turner .medical expenses and permanent
                                 .
                                       partial disability
                                                     .
                                                          (PPD) benefits based

upon   a 7% impairment rating.
       Turner appealed several issues to the Workers' Compensation Board

_(Board), which unanimously affirmed the AW's findings. The Court of Appeal~

unanimously affirmed the Board's decision on the issue of PPD benefits and

unanimously -reversed the Board on the issue of TID benefits. The court

remanded the case to· the AW to consider the factors discussed in .our recent

·case of Trane Commerci_al Systems v. 1lpton, 481 S.W.3d 800 (Ky. 2016).

Turner now appeals to this Court.: Having reviewed the record and the law, we

affirm the Court of Appeals. ·

                                      Analysis

       In order to reverse, we must-determine that the AW's findings were "so

unreasonable under the evidence that it must be viewed as.erroneous .as a

matter of law." KRS 342.285; Ira A. Watson Department Store v. Hamilton, 34
S.W.3d 48, 52 (Ky. 2000). Turner raises only one issue on appeal. He argues
                         .                                          .

that because the _findings and conclusions of the:AW are consistent with the

requirements of Tipton, it was error for the Court of Appeals to reverse and

remand on   th~   issue of entitlement to TID benefits.

       The issue here involves the type of work Turner was performing during

the time period for which he was awarded TID benefits-March 8, 2013 to July

15, 2013. During that time, he was a light-duty inspector and was paid his

                                          2
regular wage. He performed additional light-duty tasks          in~luding   sweeping and

putting dots on engines with a        mark~r.


            Because the resolution of this issue is central to our holding in Tipton, it

is necessary to· quote from that case at some length:

        [A]bsent extraordinary circumstances, an award of 'ITD benefits is
        inappropriate if an injured employee has been released to return to
        customary employment, _i.e. work within he:r:- physical restrictions
        and for which sh.e has the experience, training, and education; arid
        the employee has actually returned to employment. We do not
        attempt to foresee what extraordinari circumstances might justify
        an awarq of TTD benefits to an employee who has returned to '
        employment under those circumstances; however, in making any
        such award, an AW must take into·consideration the purpose for
        paying income benefits and set forth specific evidence-based
        reasons why an award of TID benefits in addition to the
        employee's wages would forward that purpose.

Tipton, 481 S.W.3d 807.

        Ford argues that Turner's light-duty inspector job was a legitimatejob

that benefited Ford and did not require additional training to perform. Ford

also contends that Turner was not entitled to TID benefits because his

situation did not constitute an "extraordinary circumstance."

        We recently. adqressed a similar issue in Toy()ta Motor Mfg. , Kentucky,.

Inc. v. Tudor, 491 S.W.3d 496 (Ky. 2016). Like .the present case, Tipton had n,ot
        ~      .




been rendered when the AW in Tudor awarded TID benefits to             a claimant who
was on restricted duty. As such, we concluded in Tudor that "[b]ecause the

AW
.
   could not have
                .
                  considered [Tipton] factors, this matter is remanded to the

AW for that consideration." Id. at 504. The same resolution is appropriate

here.
                                          Conclusion

           For the foregoing reasons, we hereby affirm the Court of Appeals'
',
     decision reversing the award ofTI'D benefits for the period of March 8, ~013 to

     July 15, 2013 .. We remand     this~case   to the AW to consider the Tipton.factors

     in determining whether Turner is entitled to TI'D benefits for the period of

     March 8~ 2013 to July 15, .2013.
                                   .  On remand, the
                                                  . AW shall cleady. define and

     consider the specific nature of Turner'.s light-duty tasks.

           All sitting. All concur ..



     COUNSEL FOR APPELLANT:·

     Charles E. Jennings ·


     COUNSEL FOR APPELLEE, FORD MOTOR COMPANY:

     George T. Kitchen, III
     Reminger Co., LPA




                                                 4